United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Freehold, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1768
Issued: May 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2009 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated May 1, 2009 finding that he did not
sustain a back injury causally related to his federal employment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
back injury.
FACTUAL HISTORY
This case has previously been before the Board. On January 24, 2004 appellant, then a
51-year-old letter carrier, filed a notice of traumatic injury claim alleging that a Rottweiler broke
from a chain and ran at him, biting his right lower arm. Dr. Michael Gartner, a Board-certified
plastic surgeon, examined appellant on January 24, 2004 and diagnosed a large laceration of the
right forearm. Appellant returned to light-duty work four hours a day on February 26, 2004.

Dr. Robert H. Beam, a chiropractor, examined appellant on March 2, 2004 and reported
that appellant slipped on ice in a street when the dog attacked him landing on his right hand and
arm and then hitting his head and neck on the street. Appellant reported pain in his right arm,
neck and back. Dr. Beam diagnosed cervical subluxations at C3-7 on x-ray. He also diagnosed
cervical sprain/strain and thoracic sprain/strain which he attributed to appellant’s work-related
accident. The Office accepted appellant’s claim for right forearm laceration and right hand/wrist
contusion on May 4, 2004.
Appellant filed a recurrence of disability claim on October 27, 2004 alleging that on
October 9, 2004 he sustained pain in the right wrist and lower back. On the reverse of the form,
appellant’s supervisor indicated that appellant returned to light-duty work on February 12 and
worked until April 17, 2004. He resumed regular full-time duty on March 1, 2004.
Appellant filed an occupational disease claim on August 24, 2005 alleging that he
developed a low back condition with pain into the legs due to his duties as a letter carrier. The
Office requested additional factual and medical evidence from appellant by letter dated
September 28, 2005.
In a letter dated September 21, 2005, appellant’s attorney requested authorization for low
back surgery. On January 8, 2006 Dr. Bruce R. Rosenblum, a Board-certified neurosurgeon,
noted appellant’s history of a dog bite in January 2004. The dog jumped on the front of
appellant’s body “striking him onto his back wherein [sic] he fell on the ground.”
Dr. Rosenblum stated that prior to the January 2004 injury appellant had experienced low back
pain with radiation down the left leg. Two months after the injury appellant’s back condition
worsened and he developed weakness in the left leg. Dr. Rosenblum found that a lumbar
magnetic resonance imaging (MRI) scan was consistent with a central L3-4 disc herniation and
left lateralizing L2-3 disc herniation. On October 14, 2005 appellant underwent left L2-3, L3-4
and L4-5 hemidecompression and L3-4 microlumbar discectomy/decompression.
Dr. Rosenblum opined that appellant had an exacerbation of his preexisting lumbar spine
syndrome as a result of the January 2004 work injury. On March 3, 2006 appellant’s attorney
requested that the Office accept his lumbar condition and surgery.
By decision dated September 22, 2005, the Office denied appellant’s recurrence of
disability claim.
Appellant, through his attorney, requested an oral hearing. He withdrew this request at
the hearing on March 2, 2006.
Appellant responded to the Office’s request for information in his occupational disease
claim on November 9, 2005. He stated that he had experienced low back pain for more than 10
years and that his physicians had attributed his condition to his employment activities. Appellant
noted his January 24, 2004 employment injury and stated that he paid little attention to his back
until he returned to work, at which point he felt his back condition had worsened. He attributed
his back condition to years of lifting, bending, walking, twisting, climbing and carrying a heavy
bag. The January 2004 dog attack added to his low back pain which had become constant.
Appellant submitted medical records dated October 14, 2005 from Dr. Rosenblum describing the
January 2004 work incident and back surgery.

2

By decision dated January 25, 2006, the Office denied appellant’s occupational disease
claim. Appellant’s attorney requested an oral hearing on January 30, 2006.
On February 27, 2006 Dr. Robert Dennis, a Board-certified orthopedic surgeon, stated
that appellant was attacked and knocked to the ground on January 24, 2004 by a dog. Appellant
reported an exacerbation of his preexisting low back pain following this incident. Dr. Dennis
stated that appellant had a history of degenerative disc disease of the cervical and lumbar spine
and herniated discs at L3-4 and L4-5. He reviewed the medical reports and performed a physical
examination. Dr. Dennis stated that appellant did not realize at the time of the dog bite that he
had also sustained an injury to his back. He opined that the dog bite played a role in aggravating
appellant’s back syndrome. Dr. Dennis concluded: “It is not too clear, but nonetheless it is
probable that the event worsened his back condition, at least to some degree, and precipitated
resumption of care of his lumbar spine (four months later) which continued up until the time he
had surgery in October of 2005. The surgery was, at least in part, related to injuries sustained on
January 24, 2004. Certainly I acknowledge that preexisting conditions and prior confirmation of
herniated discs, at least at one of the levels involved in the subsequent surgery.”
Appellant testified on May 9, 2006 regarding his occupational disease claim. He first
experienced back pain in 1991 or 1992 when he was bending and lifting parcels. Appellant
stated that his back was not bothering him on January 24, 2004 as he had been exercising and
lost some weight. He described the January 24, 2004 incident, stating that he felt the dogs
presence, turned, began to run and slipped flat on the ground banging his head. Appellant then
struggled with the dog and eventually kicked him off. He stated that after he returned to work
his back was not too bad until April 2004.
By decision dated June 2, 2006, the Office found that appellant’s back condition and
surgery was not related to the 2004 injury.
Appellant, through his attorney, requested an oral hearing.
In a July 21, 2006 decision, the Office hearing representative denied appellant’s
occupational disease claim finding that all the medical evidence attributed appellant’s back
condition to his January 24, 2004 dog bite.
The Branch of Hearings and Review found that the traumatic injury case was not in
posture for a decision on August 4, 2006 and remanded appellant’s claim for additional
development.
In a letter dated August 17, 2006, the Office requested additional factual and medical
evidence in support of his traumatic claim for a back injury. A police report of January 24, 2004
included appellant’s description of the incident that day. The dog broke from a chain, jumped on
top of appellant and knocked him to the ground. While appellant was on the ground, the dog
approached his throat. When appellant raised his right arm protectively, the dog bit him. He
submitted a statement that on January 24, 2004 while delivering mail a Rottweiler broke from a
chain and charged him. Appellant tried to escape, but slipped on ice and fell breaking his fall
with his right hand, but landing on his back and head. The dog charged toward appellant’s neck
and appellant raised his right arm. He stated, “As I lay flat on my back, the dog attacked my

3

right forearm and yanked and shook me while his teeth were clamped on my arm.” Appellant
stated that he did not immediately report his back injury because the shock and pain of his arm
injury was paramount and due to the medication he received at the hospital and at home for his
arm pain. He noted that it was not until he returned to work that the “full impact” of his back
injury became apparent.
On September 25, 2006 an Office medical adviser found that, although the trauma
appellant sustained could be sufficient to cause an aggravation of his prior back problems, the
symptoms of any aggravation should have appeared within less than three months.
By decision dated October 3, 2006, the Office denied appellant’s back injury.
Appellant, through his attorney, requested an oral hearing on October 10, 2006. In a
September 12, 2005 report, Dr. Rosenblum diagnosed lumbar radiculopathy exacerbated by
traumatic injury. Appellant testified at the oral hearing on February 6, 2007 and further
described his January 2004 employment injury. He stayed in bed for 10 days and continued on
painkillers. Appellant first noticed back pain in March 2004 when he returned to light-duty
work.
By decision dated April 20, 2007, the hearing representative found that appellant had not
submitted sufficient medical opinion evidence to establish that the accepted employment incident
resulted in an aggravation of his underlying back condition necessitating surgery.
Appellant requested reconsideration on June 18, 2007.
In a report dated May 20, 2007, Dr. Martin Riss, an osteopath, noted appellant’s history
of injury on January 24, 2004. He also stated that appellant returned to work as a carrier further
aggravating his back condition and that in March 2004 appellant complained of low back pain.
Dr. Riss opined, “It is within the bounds of reasonable medical probability that the fall that
occurred on the date of the dog bite aggravated the petitioner’s back condition and was further
aggravated after he returned to work as a letter carrier.” He further opined that appellant’s low
back surgery was related to the January 24, 2004 injury as well as appellant’s return to work as a
letter carrier.
By decision dated July 23, 2007, the Office declined modification of its prior decisions.
The Office denied appellant’s request for reconsideration in his occupational disease
claim on August 17, 2007.
Appellant requested review by the Board of the Office’s July 23, 2007 decision; but in an
order dated March 14, 2008, the Board remanded the case to the Office to combine appellant’s
back claims and issue a merit decision.1 In a decision dated April 2, 2008, the Office reissued
the July 23, 2007 decision. Appellant appealed this decision to the Board. In an order dated

1

Docket No. 07-2444 (issued March 14, 2008).

4

April 1, 2009, the Board noted that the Office failed to properly consider all the evidence in the
combined records and again remanded the case to the Office for an appropriate merit decision.2
By decision dated May 1, 2009, the Office reviewed the merits of appellant’s claim and
found that the medical evidence was not sufficient to support his claim for a back injury.
On appeal appellant’s attorney alleged that appellant submitted sufficient medical
evidence to establish that he sustained a low back injury on January 24, 2004 when he was bitten
by a dog resulting in the need for surgery. He further alleged that appellant’s letter carrier duties
aggravated his low back condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
As part of an employee’s burden of proof, he or she must present rationalized medical
opinion evidence, based on a complete factual and medical background, establishing causal
relation. The question of whether there is a causal relationship is medical in nature, and
generally, can be established only by medical evidence. This medical opinion must be based
upon a complete factual and medical background with an accurate history of appellant’s
employment injury. The weight of the medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.5
The Act provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the

2

Docket No. 08-1846 (issued April 1, 2009).

3

5 U.S.C. §§ 8101-8193.

4

Anthony P. Silva, 55 ECAB 179, 180 (2003).

5

James Mack, 43 ECAB 321, 328-29 (1991).

6

5 U.S.C. §§ 8101-8193, 8123.

5

Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.7
ANALYSIS
Appellant had a preexisting back condition with herniated discs which he first became
aware of in 1991. On January 24, 2004 he was bitten by a dog on the right forearm. The Office
accepted appellant’s claim for the dog bite injury to his arm and appellant returned to part-time
work in February 2004. Thereafter, appellant sought treatment for his back in March 2004 and
informed the Office that he had fallen on his back during the dog attack. He requested that his
traumatic injury claim be accepted for an aggravation of his back condition and resulting
surgery. Appellant also filed an occupational disease claim alleging that his ongoing
employment duties contributed to his back condition.
In a report dated January 8, 2006, Dr. Rosenblum, a Board-certified neurosurgeon,
opined that appellant sustained an exacerbation of his preexisting lumbar spine syndrome as a
result of the January 2004 work injury. Dr. Dennis, a Board-certified orthopedic surgeon,
reported on February 27, 2006 that it was probable that the January 24, 2004 incident worsened
appellant’s preexisting back condition. Dr. Riss, an osteopath, completed a report on May 20,
2007 and described appellant’s history of injury on January 24, 2004. He noted that appellant’s
return to work as a carrier further aggravated his back. Dr. Riss opined, “It is within the bounds
of reasonable medical probability that the fall that occurred on the date of the dog bite
aggravated the petitioner’s back condition and was further aggravated after he returned to work
as a letter carrier.”
An Office medical adviser opined on September 25, 2006 that, although the trauma
appellant sustained on January 24, 2004 could be sufficient to cause an aggravation of his prior
back problems, the symptoms of such aggravation would have appeared within less than three
months following the incident. He negated causal relation.
The Board finds that there is an unresolved conflict of medical opinion evidence between
appellant’s physicians who support a causal relationship between his January 24, 2004 fall and
the aggravation of his underlying back condition and the district medical adviser who negated
causal relation. On remand the Office should develop the evidence by obtaining any medical
records and diagnostic studies of appellant’s preexisting back treatment. It should provide a
statement of accepted facts, to an appropriate Board-certified physician to determine whether the
January 2004 employment incident resulted in any aggravation of his preexisting back condition
and if so, the nature of such aggravation and whether it contributed to the need for surgery. After
such other development as the Office deems necessary, it should issue a merit decision on his
claim.
CONCLUSION
The Board finds that this case is not in posture for decision due to an unresolved conflict
of medical opinion evidence.
7

20 C.F.R. § 10.321.

6

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2009 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with this
decision of the Board.
Issued: May 17, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

